But it was answered, and Resolved by the whole Court, (unanimously) that the Promise to pay on Demand being laid after the Time of Credit was elapsed, was well supported by this Evidence; for, the Defendant having neglected Payment at the Time limited, after that Time past, the Law raises a Promise to pay on Demand, and the Plaintiff may then well declare so. And the Court relied on Gilbert’s Law of Evid. 191, where “one brought “ Assumpsit for £20, and gave in Evidence a Promise that if two would surrender their Right, he “ would pay them £20 apiece, and that they did “ surrender their Right, this is good Evidence to “ support the Declaration; for the Promise is laid “absolutely in the Declaration, and the Promise in “ Proof is upon Condition, yet, when that Condition is performed, the Duty becomes absolute, and “ so is good Proof upon this Declaration.”